PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/819,698
Filing Date: 16 Mar 2020
Appellant(s): ADAC Plastics, Inc.



__________________
Jeffrey A. Michael
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/03/2022, 02/11/2022. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant’s arguments concerning 35 USC 103 claim rejection for claims 1 and 11 over Louvel US 7108301 in view of Ieda et al. US 7819442, in the Final Rejection, have been fully considered. However, for the reasons provided below, Appellant’s arguments are not persuasive. 
With regards to claim 1 and claim 11 over Louvel in view of Ieda, Appellant argues, “the sole reason relied upon by the Office to support the obviousness rejection of claims 1-16 and 18-20 is neither achieved by, nor relevant to, the subject matter of independent claims 1 and 11, and therefore the Office has failed to establish a prima facie obviousness of any claims 1-16 and 18-20” (Page 6, Brief 02/03/22). Appellant further alleges that “In contrast, control of the Ieda lights 41,32,43,45 is based solely on the lock (or unlock status) of the vehicle door 6 to which the Ieda door handle assembly 2 is mounted and has nothing whatsoever to do with any movable component of the Ieda door handle assembly 2 itself,” (Page 7, Brief 02/03/22) and “…nowhere does Louvel or Ieda suggest controlling one or more light sources to illuminate at least one light-transmissive portion of a door handle for a motor vehicle depending upon an open/closed status of a closure of the handle itself, as required by each of the independent claims 1 and 11.” (Page 8, Brief 02/03/22). 
In response, Examiner maintains that the obviousness for the combination of references, Louvel in view of Ieda, is founded in the secondary reference, Ieda.  In Ieda, the purpose of the light-transmissive portion and the one or more light sources is to indicate, to a user, varying colors of light, which are dependent upon signals from a remote control, therefore, also indicating the status of the movable closure (see Ieda, col. 5 lines 1-35, col.9 lines 40-44, col.9 line 79 – col. 10 line 43, col. 11 line 56- col. 12 line 14). The Ieda reference is a teaching reference, which teaches that the concept of using lights to illuminate a color, specific to a specific status, or position, through a transmissive portion, is well known in the prior art. The lights of Ieda indicate the varying status, i.e. position, of the movable closure of Ieda. The Ieda reference is not used to teach the movable closure of the door handle assembly.  The movable closure moving between a first position and a second position is taught by the primary reference, Louvel, which does not, as admitted in the Final Rejection, teach the concept of a visual color indicator (one or more lights, transmissive portion). Louvel although teaches the movement of a movable closure in response to a remote signal, Louvel does not provide any visual color indicator to the user of the status of the closure itself. This is remedied by the teaching of color indicators as taught by Ieda. 
With regards to claim 1 and claim 11 over Louvel in view of Ieda, Appellant further argues that “Appellant asserts that the Office’s characterization of leda is misleading. For example, the Office characterizes leda as teaching “a handle assembly with a closure (door).” However, it bears pointing out that the leda handle assembly itself has no closure, and therefore any “closure” taught by leda is not a closure of or associated with the handle assembly but rather the door of the motor vehicle. It is thus misleading to characterize leda as teaching “a handle assembly with a closure” as this statement could be interpreted as suggesting that the leda handle assembly itself has a closure, which it does not,” (Page 10, Brief 02/03/22). Apellant further alleges that, “Firstly, as noted above, the leda handle assembly itself has no closure. Moreover, because the leda handle assembly has no closure, it necessarily follows that the body of the leda handle assembly has no opening which can be selectively opened and closed by such a closure. Therefore, Louvel simply cannot be modified by leda to include these features because leda does not show or disclose several such features. Indeed, leda simply cannot make up for the deficiencies in Louvel, and the combination of Louvel and leda therefore cannot support a prima facie obviousness rejection of any of Appellant's claims. As such, the suggestion made by the Office to modify Louvel in view of the teachings of leda must necessarily fail because leda does not teach the features relied upon by the Office in making the suggested combination,” (Page 11, Brief 02/03/22). 
In response, Examiner maintains that that this argument is moot since the Ieda reference is not relied upon to teach the movable closure itself. Rather, the Final Rejection refers to a movable closure in Ieda (it is to be noted that the Final Rejection recited “Ieda teaches a handle and a movable closure,” see Final Rejection page 4) to teach the concept of indicating the status of a movable closure in association with a handle. The Ieda reference is not used to teach the movement or type of movable closure as recited in claims 1 and 11. The Louvel reference is relied upon to teach the movable closure that moves between a first and second position (see Louvel fig 1-6) which is given authorization (see Louvel col.2 lines 21-59, 62-65) to move. However, Louvel does not contain any visual color indicator that indicate that the authorization was a success, nor does it indicate the unlocking or locking of said movable closure to the user, therefore, there is no indication of the response to the signals for authorization, locking, and unlocking in Louvel. Ieda, however, does teach the concept of providing illumination of a light transmissive portion, operated by light sources, in response to signals received from a remote control (see Ieda, col. 5 lines 1-35, col.9 lines 40-44, col.9 line 79 – col. 10 line 43, col. 11 line 56- col. 12 line 14). 
Appellant provides no specific arguments regarding the 35 USC 103 rejections of claims 19-20 over Louvel US 7108301 and Ieda US 7819442, in view of Lesueur US 20130170241 or any specific arguments regarding the dependent claims. 
All other dependent claims are properly rejected since there are no additional arguments. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/F.F.A/Examiner, Art Unit 3675                                                                                                                                                                                                        
Conferees:

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.